TRIEBER, District Judge
(dissenting). After giving the questions involved the most diligent consideration, I find myself unable to concur in the conclusions reached by the majority, as, in my opinion, they are in conflict with the letter as well as the spirit of the statute. In view of the far-reaching effect of this decision, which substantially nullifies the provisions of this act of Congress by opening the doors to the introduction of liquors in localities where the sale thereof is prohibited by law, and permits the collection of the purchase money at the time and place of delivery,-1 deem it my duty to state briefly my reasons for the dissent.
The history of the entire liquor legislation, as affected by the Interstate Commerce clause of the national.Constitution, the mischief existing, and sought to be remedied by this act, are fully set out in the opinion of the learned trial judge in this case (190 Fed. 336), and therefore need not be restated.
I concur with the majority opinion that:
“A penal statute which creates a new crime and prescribes a punishment for it must clearly state the persons and acts denounced. A person who, or an act which, is not by the expressed terms of the law clearly within the class of persons and within the class of acts it denounces, will not sustain a conviction under it.”
But it is equally well settled that penal laws are not to be construed so strictly" as to defeat the obvious intention of the Legislature. United States v. Lacher, 134 U. S. 624, 628, 10 Sup. Ct. 625, 33 L. Ed. 1080; United States v. Corbett, 215 U. S. 233, 242, 30 Sup. Ct. 81, 54 L. Ed. 173; United States v. Union Supply Co., 215 U. S. 50, 55, 30 Sup. Ct. 15, 54 L. Ed. 87. And this rule specially applies when the statute is enacted for the public good, and to suppress a public wrong. Taylor v. United States, 3 How. 197, 210, 11 L. Ed. 559; United States v. Stowell, 133 U. S. 1, 12, 10 Sup. Ct. 244, 33 L. Ed. 555; Johnson v. Southern Pac. Co., 196 U. S. 1, 16, 25 Sup. Ct. 158, 49 L. Ed. 363.
In my opinion the statute clearly includes not only all common carriers and their employés, but “any other person” who “in connection with the transportation of intoxicating liquors in interstate commerce, shall collect the purchase price thereof before, on or after delivery, from the consignee or from any other person,” regardless of the fact that he is not an employé of the carrier. It is a well known fact that *381shipments of all kinds of merchandise, cotton, grain, lumber, raw material as well as manufactured articles, which are sold for cash upon delivery are shipped by the method employed in this case, i. e., either naming no specific consignee, but requiring the delivery to be made to the order of the shipper, or that the bill of lading specifically requires its production and surrender by the consignee before the property can be delivered. In such cases a draft is usually drawn for the purchase money, and the bill of lading attached thereto, to be delivered upon payment of the draft. The effect of such shipments differs in no wise from those usually referred to as C. O. D., as the purchaser can in neither event obtain the goods shipped without first paying the purchase price. It is to be noted that the statute itself does not use the expression “C. O. D.” and draws no such distinction as stated in the opinion of the majority. For that matter, such shipments are frequently spoken of as C. O. D. shipments. Norfolk & West. R. R. Co v. Sims, 191 U. S. 441, 446, 24 Sup. Ct. 151, 48 L. Ed. 254. As liquor shipments made in this manner to prohibition localities from other states practically nullified the prohibition laws of those states, as had been determined by the Supreme Court in a number of cases (American Express Co. v. Iowa, 196 U. S. 133, 25 Sup. Ct. 182, 49 L. Ed. 417; Adams Express Co. v. Kentucky, 214 U. S. 218, 29 Sup. Ct. 633, 53 L. Ed. 972), efforts were made to induce Congress to enact some legislation which would prevent violations of the prohibition laws of the states by these methods. To accomplish this object a number of bills were introduced; but, as the act now involved is the Senate Bill prepared by the committee to whom all Senate bills on that subject had been referred, it is only necessary to refer to the Senate proceedings seeking to accomplish this object. Among these bills was one known as the “Bacon Bill,” and the part of that bill which refers to the subject now in controversy was section 2 of that bill. That part cf it bearing on this subject is worded as follows:
“That whenever any spirituous, intoxicating and malt liquors of any kind shall be or become a part oí. a foreign or interstate commerce, it shall be unlawful for any railroad company, express company or other carrier, or any officer, employe or agent thereof engaged in or in connection with the trans-portal ion of such liquors of any kind from one state or territory or distinct into another state or territory or district,” etc.
The “Brantley Bill,” although it had been introduced in the House, was before the subcommittee which finally drafted the bill as enacted, and which is known as the “Knox Bill,” provided:
“That any railroad company, express company or other,common carrier or other person, who shall in connection with the transportation of spirituous, vinous, malt and intoxicating liquors of ail kinds from one state or territory into another state or territory collect on, before or after delivery from the consignee or other person the purchase price or any part thereof of such liquors, or who shall in any manner act as the agent, of the consignor or seller of sucli liquors, for the purpose of selling or completing the sale thereof,” etc.
The subcommittee had a number of public hearings on these bills,, and finally adopted the bill which is now section 239 of the Penal Code, practically adopting the language used in the “Brantley Bill.”
It would be unreasonable to presume that the members of that *382subcommittee, composed of some of the ablest lawyers of the Senate, ■ were not familiar with the practice of' collecting for the goods by draft with bill of lading attached as hereinbefore set forth, so general iti the commerce of the country, and that that practice was, in effect, a C. O. D. shipment as had been held several years-before in Norfolk & West. R. R. Co. v. Sims, supra; and, if the intention of this act was to make the bill effective, it was just as important to prohibit such shipments as those made C. O. D. with directions to the carrier to collect the purchase price before delivery. But, even assuming that the subcommittee was not familiar with that custom, their attention was expressly called to it by a letter from Robert Norris, secretary of the Kansas State Temperance Union, which was filed with the committee and appears bn page 113 of the committee’s report. In that letter Mr. Norris says:
“Intoxicating liquors are shipped into Kansas under interstate commerce just as though there were no prohibitory laws in the state. The money is either sent with the order or is collected by some agency in the state. A sight draft is usually sent to the bank and the bank collects the money for the liquor house. The express companies no longer handle C. O. D. liquors but send them express charges prepaid, and a sight draft to the bank. * * * Since the express companies refuse to handle the O. O. D. liquors there is not much complaint of shipping in fictitious names, but express agents that are inclined to violate the law have a means of handling bills of lading and collecting for liquors where the express charges are prepaid that is very hard to detect. Agents have informed me in various parts of the state that they have been offered by liquor houses a commission of fifty cents to one dollar and one-half for handling the liquors through the express office, and ofttimes this temptation to make money causes them to yield and they deliver it to any parties who will pay the charges that may be against the person to whom it is sent. * * * Of all phases of the prohibitory law this interstate commerce feature is the hardest to control, even to keep it within the bounds of interstate commerce law. The keeper of a ‘blind tiger,’ or a ‘bootlegger’ or a druggist who may violate the provisions of his permit are very easily caught as compared with the persons who overreach the bounds of the law in the shipment of liquor.”
If the construction placed upon this statute by the majority opinion is correct, then nothing has been accomplished by the enactment of this statute, for the brewer or liquor dealer can make a large number of shipments to his agent or the person who is willing to engage in the sale of liquors or beer, some in boxes containing, dozens of bottles, others in jugs or single bottles, taking separate bills of lading for each, attach a separate draft for the purchase price of each package of the liquor or beer covered by each bill of lading, all drawn on one person who, after having paid the drafts, would receive these bills of lading and deliver them with an order to the carrier indorsed thereon to any person who would purchase the quantity covered by any one bill of lading, and thus the mischief which the statute clearly intended to remedy can be continued without fear of being punished, for he could justly claim that he is not “a person connected with any railroad company, express company or other common carrier.”
It is true, as stated by the majority of this court, that courts “may not assume or presume purposes andcintentions that the terms used in the statute do not indicate and then by construction practically *383enact or expunge provisions to accomplish such supposed intentions.” Rut, on the other hand, it is equally true that it is the duty of the courts to give effect to every word found in the statute. Bend v. Hoyt, 13 Pet. 263, 10 L. Ed. 154; Lawrence v. Allen, 7 How. 785, 12 L. Ed. 914; Washington Market Co. v. Hoffman, 101 U. S. 112, 25 L. Ed. 782; Montclair Twp. v. Ramsdell, 107 U. S. 147, 2 Sup. Ct. 391, 27 L. Ed. 431. As stated by Judge Sanborn, delivering the opinion of this court in Stevens v. Nave-McCord Merc. Co., 150 Fed. 71, 75, 80 C. C. A. 25, 29:
“Cardinal rules for the construction of a statute are that the intention of the legislative body which enacts it should he ascertained and given ef-S'ect, if possible, regardless of technical rules of construction and the dry words of the enactment; that that intention must be deduced not from a part but from the entire law; that the object which the enacting body sought to obtain and the evils which it was endeavoring to remedy may always be considered for the purpose of ascertaining its intentions; that .the statute must be given a rational, sensible construction; and that, if this be consonant with its terms, it must have an interpretation which will advance the remedy and repress the wrong.”
The effect of the majority opinion is to practically eliminate the words “any other person” unless Lord Tenterden’s rule of ejusdem generis, which is invoked by the plaintiff in error, governs the construction of this statute. In my opinion it does not. United States v. Mescall, 215 U. S. 26, 32, 30 Sup. Ct. 19, 54 L. Ed. 77, is directly in point on this proposition. In that case the statute under which the prosecution was had provided:
“That if any owner, importer, consignee, agent or other persons shall make or attempt to make any entry of imported merchandise by means of any fraudulent or false invoices,” etc.
The defendant, who had been indicted for a violation of this stat-utej was neither the owner, importer, consignee, or their agent, but was an assistant weigher of the United States in the customs service at the port of New York, and engaged in the performance of his duties as such assistant weigher when the fraud was perpetuated on the government. Lord Tenterden’s rule was invoked on behalf of the defendant, and the claim set up that the general term “other person” should be read as referring to some one similar to those named, whereas the defendant was not an owner, importer, consignee, or agent, or of like class with either; he was not making or attempting to make an entry. The Circuit Court sustained this contention, but upon writ of error the Supreme Court reversed this ruling and held that the words “other person” included all persons, although having a different relation to the importation than the owner,’ consignee or agent. Mr. Justice Brewer, who delivered the unanimous opinion of the court, said:
“Congress was broadening the scope of the legislation and meaning to reach other persons having something to do in respect to the entry beyond that which was done by tlie owner, importer, consignee or agent, or else the term ‘other person’ was a meaningless addition. Now the defendant was a person other than the owner, importer, consignee or agent, by whose act the United States was deprived of a portion of its lawful duties. His act comes *384within the letter of the statute as well as within its purpose, and the intent of Congress'by the legislation is the ultimate matter to be determined.”
The court, in discussing the effect of Lord Tenterden’s rule, cited and adopted the rule laid down in National Bank of Commerce v. Ripley, 161 Mo. 126, 61 S. W. 587:
“But this is only a rule of construction to aid us in arriving at the real legislative intent. It is not a cast iron rule; it does not override all other rules of construction, and it is never applied to defeat the real purpose of the statute, as that purpose must he gathered from the whole instrument. * * * Whilst it is aimed to preserve a meaning for the particular words, it is not intended to render meaningless the general words. Therefore, where the particular words exhaust the class, the general words must be construed as embracing something outside of that class. If the particular words exhaust the genus, there is nothing ejusdem generis left, and in such case we must give to the general words a meaning outside of the class indicated by the particular words or we must say that they are meaningless, and thereby sacrifice the general to preserve the particular words. In that case the rule would defeat its own purpose.”
There are many other cases in which the words “any other” were similarly construed. Regina v. Payne, L. R. 1 C. C. 27, where the statute made it a felony to facilitate the escape of a prisoner by conveying to the prison “any mask, dress or other disguise, or any letter or \any other article or thing” was held to include a crowbar. In Hilton’s Appeal, 116 Pa. 358, 9 Atl. 342, the statute authorized every lessee of any colliery, mining land, manufactory, or other premises to mortgage, his lease or term, and it was held that the statute was not restricted to leases of the same or like nature as colliery, mining, or manufactory leases. In Grissell v. R. R. Co., 54 Conn. 467, 9 Atl. 137, 1 Am. St. Rep. 138, the statute made railways liable for fires to buildings or other property, and it was held that the words “or other property” should not be confined to subjects ejusdem generis. To the same effect are Harlow v. Tufts, 4 Cush. (Mass.) 453; Phoenix Cotton Co. v. Hazen, 118 Mass. 350; Archer v. People’s Savings Bank, 88 Ala. 254, 7 South. 53; Holcomb v. Van Zylen (Mich.) 140 N. W. 521; and this is especially true if the particular words, .as is the case in this statute, exhaust a whole genus, in which case the general words must refer to some larger genus. Fenwick v. Schmaltz, L. R. 3 C. P. 315.
Applying this rule, it is clear to my mind that the intention of Congress was to cover such a transaction as is involved in the instant case. If the construction placed upon that act by the majority is-correct, and that was the intention of Congress, it would have adopted the language found in section 2 of the “Bacon Bill,” which did not use the words “or any other person,” but in lieu thereof used the words “or any officer, employé ór agent thereof,” clearly indicating that the law was intended to apply only to the carriers, their officers, employes, and agents.
The majority also lay stress- upon the construction placed upon this statute by the Secretary of the Treasury and the Attorney General. While it is true-that the contemporaneous construction given to an act of Congress by those charged with- its execution is entitled to great weight and should not be disregarded or overturned except for cogent *385reasons, nor unless it is clear that the construction was wrong,, such interpretation is not controlling, and is never conclusive upon the courts. Hemmer v. United States, 204 Fed. 905, decided by this court on April 25, 1913, where judge Sanborn, delivering the opinion of the court, said:
"A decision of a question of law by the officers of the hand Department, or by any officer of any other executive department is never conclusive upon the courts. * * * And it is the function and duty of the officers of the judicial department of a government, which they may uot lawfully renounce, to exercise their own independent judgments, guided only by the established legal principles and the recognized canons of interpretation, in the construction of its statutes and to adjudge their just and true interpretation, even though the officers of an executive department have construed them otherwise.”
A large number of authorities are cited by the learned judge to sustain that conclusion.
It must uot be overlooked that these departmental officers, including the Attorney General, determine these questions in most instances, and did in this, without the assistance of argument from lawyers or other persons learned in the law. How much aid is derived from such arguments and briefs is well known to every judge on the bench. There can be no better illustration of this than the fact that frequently the judges of the. Supreme Court call for rearguments in order to assist them in reaching a correct determination of important principles of law. And it has been well said that ‘‘a strong bar makes a strong bench.”
Neither in United States Express Co. v. Friedman, 191 Fed. 673, 112 C. C. A. 219, nor in United States v. 87 Barrels of Wine (D. C.) 180 Fed. 215, was this question before, the court, and what was there said was clearly obiter so far as it affects the principle now in issue.
The act is also attacked as being unconstitutional, for it is alleged that the courts have uniformly held that liquors are an article of commerce, and the effect of this act is to deprive the owners of their property in violation of the fifth amendment to the Constitution of the United States. But the statute does not prohibit commerce in liquors; it only regulates the transportation thereof. United States v. Delaware & Hudson R. R. Co., 213 U. S. 366, 410, 29 Sup. C. 527, 53 L. Ed. 836, goes much further than is necessary to sustain this act.
In view of the decisions of the Supreme Court in the Lottery Cases, 188 U. S. 321, 358, 23 Sup. Ct 321, 47 L. Fd. 492; Hipolite Egg Co. v. United States, 220 U. S. 45, 58, 31 Sup. Ct. 364, 55 L. Ed. 364; and Hoke v. United States, 227 U. S. 308, 33 Sup. Ct. 281, 57 L. Ed. -, it is no longer open to contention that the powers of Congress in matters of interstate commerce have the quality of police regulations. As stated in Hoke v. United States, after reviewing the former decisions of the court:
"The principle established by ihe cases is the simple one, when rid of confusing and distracting considerations, that Congress has power over ‘trans-portal ion among the several states,’ that the power is complete in itself, and that Congress, as an incident to it. may adopt not only the means necessary but convenient to its exercise, and the means may have the quality of police regulation.”
*386That under the police power every government hasthe right to regulate or prohibit the manufacture and sale of liquors is no longer open to controversy. The License Cases, 5 How. 504, 576, 12 L. Ed. 256; Bartemeyer v. Iowa, 14 Wall. 129, 21 L. Ed. 929; Foster v. Kansas, 112 U. S. 201, 206, 5 Sup. Ct. 8, 97, 28 L. Ed. 629; Kidd v. Pearson, 128 U. S. 1, 16, 9 Sup. Ct. 6, 32 L. Ed. 346; Mugler v. Kansas, 123 U. S. 623, 668, 8 Sup. Ct. 273, 31 L. Ed. 205.
In my opinion the judgment of the court below was right, and should be affirmed.